DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 February 2022.
Applicant's election with traverse of group I claims 1-13 in the reply filed on 14 February 2022 is acknowledged.  The traversal is on the ground(s) that a search burden would not exist between the two groups. This is not found persuasive because one group is drawn to a product and the other a method of making a product. As such a different method of making could exist and therefore different search terms would be needed in order to adequately search and consider all art for both groups. Accordingly, a search burden does exist for the two groups.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 Feb 2022 and the third party IDS submitted 20 January 2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: The claim sets forth the limitation “each microcapsule containing a beneficial core material, preferably which is the same or different”. The term preferably is usually used to point out a specific range within a range and causes indefinite issues due to lack of clarity in regards to what the claimed range is the broad range or the preferred range. In the instant case the use of the word preferably raises the same issue but additionally it is unclear what other options there are for beneficial core materials beyond being the same or being different. For the purpose of further examination the core material was considered to be anything that could be considered beneficial.
	As to Claims 1 and 4: Claim 1 sets forth the limitation “shell comprising a polymeric wall material” and “the polymeric wall material comprising one or more (meth)acrylate polymers and a polyvalent cation”. Claim 4 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 sets forth the limitation “shell comprising a polymeric wall material” and “the polymeric wall material comprising one or more (meth)acrylate polymers and a polyvalent cation”. Claim 4 further sets forth the limitation “wherein the polyvalent cation is incorporated into the microcapsule shell”. Based on the reading of claim 1 the polyvalent cation was already considered to be part of the shell. If the limitations of claim 1 and the interpretation recited in the rejection under 35 U.S.C. § 112(b) above are correct then claim 1 teaches that the polyvalent cation is in the shell and claim 4 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2017/0273877, hereinafter referred to as “Sasaki”).
	As to Claims 1 and 4: Sasaki teaches capsule aggregates comprising two or more benefit particles containing an active material and a polymeric material that immobilizes the active material (Abstract). Sasaki further teaches that the aggregates have a size of 1-200 microns (i.e., microparticles) and comprise binder polymers and deposition polymers and have a net positive charge [0007]. Additionally, Sasaki teaches that the deposition polymer can be a polymer such as N’N=dimethylaminoethyl methacrylate [0016]. 
	Sasaki does not teach an example containing a polyvalent cation.
	However, Sasaki teaches that salts can be added to the aggregates to induce coacervation and or improve aggregate stability and include multivalent cations [0070]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the salts of Sasaki because Sasaki teaches that salts can be added to the aggregates to induce coacervation and or improve aggregate stability and include multivalent cations [0070].
	As to Claim 2: Sasaki renders obvious the cluster of claim 1 (supra). 
	Sasaki does not teach that the clusters are substantially irreversibly agglomerated.
	However, Sasaki teaches a composition comprising the same components [0007, 0016] and discusses the improved stability [0070]. Therefore, it is considered that the composition of Sasaki would have the same properties as a composition and its properties are inseparable.
	  As to Claim 3: Sasaki renders obvious the cluster of claim 1 (supra). 
	Sasaki does not explicitly teach the ratio of the particles size to the aggregate size.
Sasaki further teaches that aggregate has a size of about 20 to 120 microns and the capsules have a particle size of 0.1 to 50 microns [0024, 0373, Fig. 1c]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use particles within the size ranges taught by Sasaki to arrive at a ratio within the claimed ranges. Further, it appears from Figures 1 a-c that the aggregates are not more than 75 times the size of the individual capsules.
As to Claim 5: Sasaki renders obvious the cluster of claim 1 (supra). Sasaki further teaches that the multivalent cation can be Al(III) [0070].
As to Claim 6: Sasaki teaches the cluster of claim 4 (supra). Sasaki further teaches that the amount of the multivalent ion to the aggregate can be 0.2:1 [0018].
As to Claim 7: Sasaki renders obvious the cluster of claim 1 (supra). Sasaki further teaches that the theoretical charge to weight ratio can be 0 to 0.02 [0007].
Sasaki does not teach the zeta potential.
However, Sasaki teach a composition comprising all of the claimed components and as such it would be expected to have the same properties because a composition and its properties are inseparable. There is nothing in the instant specification that teaches an additional step or additional component which would render the change in the zeta potential novel. Accordingly, the composition of Sasaki is considered to have the instantly claimed property.
As to Claims 8-11: Sasaki renders obvious the cluster of claim 1 (supra). The instant claims are drawn to product by process limitaions and as such are considered only by the product they make See MPEP § 2113. In the instant case Sasaki teaches that the deposition polymers can be dimethylaminoethyl methacrylate [0016].
	  As to Claim 12: Sasaki renders obvious the cluster of claim 1 (supra). 
	Sasaki does not explicitly teach the ratio of the particles size to the aggregate size.
Sasaki further teaches that aggregate has a size of about 20 to 120 microns and the capsules have a particle size of 0.1 to 50 microns [0024, 0373, Fig. 1c]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use particles within the size ranges taught by Sasaki to arrive at a ratio within the claimed ranges. Further, it appears from Figures 1 a-c that the aggregates are not more than 75 times the size of the individual capsules.
As to Claim 13: Sasaki renders obvious the cluster of claim 1 (supra). Sasaki further teaches that the aggregate has a net positive charge [0007]. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767